ICJ_058_NuclearTests_AUS_FRA_1973-08-28_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NUCLEAR TESTS CASE
(AUSTRALIA v. FRANCE)

ORDER OF 28 AUGUST 1973

1973

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ESSAIS NUCLÉAIRES
(AUSTRALIE c. FRANCE)

ORDONNANCE DU 28 AOÛT 1973
Official citation:

Nuclear Tests (Australia v. France), Order of 28 August 1973,
LC.J. Reports 1973, p. 338.

Mode officiel de citation:

Essais nucléaires ( Australie c. France), ordonnance du 28 août 1973,
C.J. Recueil 1973, p. 338.

 

Node rentes JO 7

 

 

 
28 AUGUST 1973

ORDER
NUCLEAR TESTS CASE
(AUSTRALIA v. FRANCE)
AFFAIRE DES ESSAIS NUCLEAIRES
(AUSTRALIE c. FRANCE)
28 AOÛT 1973

ORDONNANCE
338

INTERNATIONAL COURT OF JUSTICE

1973
28 August YEAR 1973

General List
No. 58

28 August 1973

NUCLEAR TESTS CASE
(AUSTRALIA v. FRANCE)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to Article 40
of the Rules of Court,

Having regard to the Order of 22 June 1973 by which the Court (inter
alia) fixed 21 September 1973 as time-limit for the Memorial of the Govern-
ment of Australia and 21 December 1973 as time-limit for the Counter-
Memorial of the French Government on the questions of the jurisdiction of
the Court to entertain the dispute and of the admissibility of the Appli-
cation,

Whereas, by a letter dated 10 August 1973, the Co-Agent of Australia,

for the reasons therein set out, requested the extension of the time-limit
for the filing of the Memorial to 21 December 1973;

Whereas, by a further letter dated 13 August 1973, the Co-Agent of
Australia indicated that an extension of the time-limit for the filing of the
Memorial to 23 November 1973 would suffice;

Whereas copies of the said letters were transmitted to the French Gov-
ernment which was invited to communicate its views to the Court;

Whereas by an oral communication of 23 August 1973, confirmed by
letter the same day, from the Chargé d’affaires ad interim of France in the

4
339 NUCLEAR TESTS (ORDER 28 VIII 73)

Netherlands, the French Government has stated that, having disclaimed
the jurisdiction of the Court in the case, it cannot express any view on the
request of the Government of Australia;

Extends to 23 November 1973 the time-limit for the filing of the
Memorial of the Government of Australia;

Extends to 19 April 1974 the time-limit for the filing of the Counter-
Memorial of the French Government;

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-eighth day of August, one
thousand nine hundred and seventy-three, in three copies, one of which
will be placed in the archives of the Court and the others transmitted to
the Government of Australia and to the French Government respectively.

(Signed) Manfred LAcus,
President.

(Signed) S. AQUARONE,
Registrar.
